                                                                   Case 1:16-bk-12255-GM              Doc 668 Filed 01/24/19 Entered 01/24/19 12:21:08                         Desc
                                                                                                       Main Document    Page 1 of 4


                                                                   1       Jeremy V. Richards (CA Bar No. 102300)
                                                                           John W. Lucas (CA Bar No. 271038)
                                                                   2       PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                   3       Los Angeles, CA 90067
                                                                           Tel: 310/277-6910
                                                                   4       Facsimile: 310/201-0760
                                                                           E-mail: jrichards@pszjlaw.com
                                                                   5                jlucas@pszjlaw.com

                                                                   6       Attorneys for David K. Gottlieb, Chapter 11 Trustee of the
                                                                           Estates of Solyman Yashouafar and Massoud Aaron Yashouafar
                                                                   7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   8                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                     SAN FERNANDO VALLEY DIVISION

                                                                  10       In re:                                                  Case No.: 1:16-bk-12255-GM
                                                                  11       SOLYMAN YASHOUAFAR and MASSOUD                          Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           AARON YASHOUAFAR,1
                                                                  12                                                               Jointly Administered
                                                                                                            Debtors.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                           In re:                                                  Case No.: 1:16-bk-12255-GM
                                                                  14
                                                                           SOLYMAN YASHOUAFAR,                                     Chapter 11
                                                                  15
                                                                                                            Debtor.                Case No.: 1:16-bk-12408-GM
                                                                  16
                                                                           In re:                                                  Chapter 11
                                                                  17
                                                                           MASSOUD AARON YASHOUAFAR,                               DECLARATION OF DAVID K. GOTTLIEB
                                                                  18                                                               IN SUPPORT OF APPLICATIONS OF
                                                                                                            Debtor.                PROFESSIONALS FOR COMPENSATION
                                                                  19                                                               AND REIMBURSEMENT OF EXPENSES IN
                                                                           Affects:                                                ACCORDANCE WITH LOCAL
                                                                  20                                                               BANKRUPTCY RULE 2016-(A)(1)(J)
                                                                            Both Debtors
                                                                  21        Solyman Yashouafar                                    [Relates to Docket Nos. 644, 648, and 649]
                                                                            Massoud Aaron Yashouafar
                                                                  22                                                               Date: January 29, 2019
                                                                                                            Debtors.               Time: 10:00 a.m.
                                                                  23                                                               Place: Courtroom 303
                                                                                                                                          U.S. Bankruptcy Court
                                                                  24                                                                      21041 Burbank Blvd.
                                                                                                                                          Woodland Hills, CA 91367
                                                                  25                                                               Judge: Hon. Geraldine Mund
                                                                  26                I, David K. Gottlieb, declare as follows:

                                                                  27
                                                                       1
                                                                        The Debtors, together with the last four digits of each Debtor’s social security number are: Solyman Yashouafar
                                                                  28   (5875) and Massoud Aron Yashouafar (6590).


                                                                       DOCS_LA:318876.1 32274/001
Case 1:16-bk-12255-GM   Doc 668 Filed 01/24/19 Entered 01/24/19 12:21:08   Desc
                         Main Document    Page 2 of 4
         Case 1:16-bk-12255-GM                     Doc 668 Filed 01/24/19 Entered 01/24/19 12:21:08                                  Desc
                                                    Main Document    Page 3 of 4
                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF DAVID K. GOTTLIEB IN
SUPPORT OF APPLICATIONS OF PROFESSIONALS FOR COMPENSATION AND REIMBURSEMENT OF
EXPENSES IN ACCORDANCE WITH LOCAL BANKRUPTCY RULE 2016-(a)(1)(J) will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                        Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 24, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Accountants and Financial Advisors to the Chapter 11 Trustee
Vernon L. Calder, CPA
Berkeley Research Group
2029 Century Park East, Suite 1250
Los Angeles, CA 90067

                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 24, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

VIA PERSONAL DELIVERY
The Honorable Geraldine Mund
United States Bankruptcy Court
21041 Burbank Blvd., Suite 312, Courtroom 303,
Woodland Hills, CA 91367


                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 24, 2019                       MYRA KULICK                                              /s/ Myra Kulick
 Date                           Printed Name                                                     Signature



This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:301668.2 32274/001
         Case 1:16-bk-12255-GM                     Doc 668 Filed 01/24/19 Entered 01/24/19 12:21:08                                  Desc
                                                    Main Document    Page 4 of 4
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, mdkhan@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com
         Larry G Ball lball@hallestill.com, gjohnson@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com,
          calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com
         Fahim Farivar ffarivar@foley.com, amcdow@foley.com;scvasquez@foley.com;scvasquez@foley.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Eliza Ghanooni eliza@ghanoonilaw.com, monicabedia@ghanoonilaw.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;docket@hillfarrer.com
         Ashley M McDow amcdow@foley.com, scvasquez@foley.com;Ffarivar@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon jmsimon@hrhlaw.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@venable.com, khoang@venable.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com,
          kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:301668.2 32274/001
                                                                            2
